10-362-ag
    Zheng v. Holder
                                                                                  BIA
                                                                           Vomacka, IJ
                                                                          A099 001 850
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 12th day of April, two thousand eleven.

    PRESENT:
             ROBERT A. KATZMANN,
             DEBRA ANN LIVINGSTON,
             RAYMOND J. LOHIER, JR.,
                     Circuit Judges.
    _____________________________________

    JIEFENG ZHENG,
             Petitioner,

                      v.                                   10-362-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _______________________________________

    FOR PETITIONER:               A. Don Forester, Houston, TX.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Ernesto H. Molina, Jr.,
                                  Assistant Director; Joanna L.
                                  Watson, Trial Attorney, Office of
                                  Immigration Litigation, United
                                  States Department of Justice,
                                  Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED, that the petition for review

is DISMISSED.

    Jiefeng Zheng, a native and citizen of the People’s

Republic of China, seeks review of a January 6, 2010 order

of the BIA, affirming the June 9, 2008 decision of

Immigration Judge (“IJ”) Alan N. Vomacka, which denied his

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).       In re Jiefeng

Zheng, No. A099 001 850 (B.I.A. Jan. 6, 2010), aff’g No.

A099 001 850 (Immig. Ct. N.Y. City June 9, 2008).       We assume

the parties’ familiarity with the underlying facts and

procedural history in this case.

    Zheng challenges only the agency’s denial of

withholding of removal and CAT relief, arguing that (1) the

IJ erred in finding his testimony not credible, and (2) the

agency’s decision was not sufficiently detailed.       As the

Government points out, however, because Zheng failed to

challenge the denial of withholding of removal and CAT

relief before the BIA, we lack jurisdiction to review the

denial of those forms of relief.       See Karaj v. Gonzales, 462

F.3d 113, 119 (2d Cir. 2006).       Accordingly, we dismiss

                                2
Zheng’s petition for review for lack of jurisdiction.

    For the foregoing reasons, the petition for review is

DISMISSED.   As we have completed our review, the pending

motion for a stay of removal in this petition is DISMISSED

as moot.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              3